TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-19-00855-CV



                                  Sonji McDowell, Appellant

                                              v.

                    Joseph F. Valentine, Jr. and Terri Wallis, Appellees


               FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
     NO. C-1-PB-18-001730, THE HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Sonji McDowell has filed an unopposed motion to dismiss this appeal.

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed on Appellant’s Motion

Filed: February 4, 2020